Citation Nr: 1505975	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disorder of the bilateral feet.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty from June 1994 to May 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The issues of service connection for a skin disorder of the bilateral feet, a left knee disorder, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in March 2009, the Veteran's claim of entitlement to service connection for left foot dry skin and crack syndrome was denied on the basis that there was no evidence of an inservice skin disorder of the feet or otherwise linking the Veteran's current skin disorder of the feet to service. 

2.  Evidence submitted subsequent to the RO's March 2009 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to a skin disorder of the bilateral feet.

3.  In an unappealed rating decision dated in March 2009, the Veteran's claim of service connection for a left knee condition was denied on the basis that there was no evidence of a currently diagnosed left knee disorder.

4.  Evidence submitted subsequent to the RO's March 2009 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision denying service connection for left foot dry skin and crack syndrome is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a skin disorder of the bilateral feet has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The March 2009 rating decision denying service connection for a left knee condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disorder has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's petitions to reopen are granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claims for service connection for left foot dry skin and crack syndrome and a left knee disorder were denied in a March 2009 rating decision, as the evidence did not show an inservice skin disorder of the feet, a nexus between the Veteran's current skin disorder of the feet and his military service, or a currently diagnosed left knee disorder.  The Veteran did not appeal this rating decision or submit new evidence within one year of this rating decision.  The March 2009 rating decision is the final prior denial of the left foot skin and left knee claims.

Subsequent to the March 2009 rating decision, the Veteran submitted a statement from his mother regarding his feet.  She stated that he began having foot problems in service, to the point of bleeding.  At this point, her statement must be presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).  VA also associated additional VA treatment records with the claims file.  A May 2009 VA treatment record diagnosed the Veteran with a likely left knee sprain.  This statement of inservice foot problems and left knee diagnosis satisfy the low threshold requirement for new and material evidence and the claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a skin disorder of the bilateral feet has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a left knee disorder has been received, the application to reopen is granted.

	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran was afforded VA examinations for his skin disorder of the feet and left knee claims in March 2009 and July 2012 with a February 2013 opinion for the left knee.  With regard to the feet, the examiner concluded there was no inservice event.  However, the Board's review of the service treatment records reveals that the Veteran was seen for a left toe blister in June 1994.  The examiners did not address this service treatment record.  There has also been no consideration of the competent statement pertaining to chronic skin symptoms of the feet.  With regard to the left knee, the examiners have concluded that the Veteran did not have a current diagnosis.  However, multiple x-rays show an osteochondroma of the left tibia.  There has been no discussion of this finding or whether it constitutes a current left knee diagnosis.  In light of these deficiencies, these issues must be remanded for new VA examinations and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

With regard to the pes planus claim, it does not appear that the RO has properly developed or adjudicated this claim.  Rather, it seems to have been included in the skin disorder of the bilateral feet claim on appeal.  As such, the Veteran has not been afforded proper notice specific to this claim or an examination in conjunction with the claim.  On remand, he should be provided with notice and a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice regarding what is required to substantiate a claim for service connection, including on a secondary basis, for his bilateral pes planus claim.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner(s) to address his foot (skin and pes planus) and left knee complaints.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the opinion report.

The examiner should identify any foot (skin and pes planus) and left knee disorders, to include any that may have resolved during the appeals period.  For each identified disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such disability was caused or aggravated by active service or a service-connected disability.  

With regard to the Veteran's skin disorder of the bilateral feet, the examiner should also specifically address the Veteran and his mother's statements that he has experienced foot symptoms, including bleeding, since service.

With regard to the Veteran's left knee, the examiner should specifically comment on the finding of an osteochondroma of the left tibia and whether this constitutes a left knee diagnosis.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims for service connection for a skin disorder of the bilateral feet, a left knee disorder, and bilateral pes planus should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


